Title: From Thomas Jefferson to William Short, 30 September 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
Monticello Sep. 30. 1790.

I wrote you last from Philadelphia. Your public letter of June 29. and private of June 14. and 29. are delivered to me here. My several letters, private, will have left me little to add on the subject of your stay in Europe. One circumstance only in your letters must be corrected, that is, your idea of my influence in the foreign affairs. You have forgotten your countrymen altogether, as well as the nature of our government, which renders it’s heads too responsible to permit them to resign the direction of affairs to those under them. The public would not be satisfied with that kind of  resignation, and be assured it does not exist, and consequently that your destination does not depend on me. I think it possible that it will be established into a maxim of the new government to discontinue it’s foreign servants after a certain time of absence from their own country, because they lose in time that sufficient degree of intimacy with it’s circumstances which alone can enable them to know and pursue it’s interests. Seven years have been talked of. Be assured it is for your happiness and success to return. Every day increases your attachment to Europe and renders your future reconcilement to your own country more desperate: and you must run the career of public office here if you mean to stand on high and firm ground hereafter. Were you here now, you would be put into the Senate of Congress in the place of Grayson whose successor is to be chosen next month. (For the late appointment was only for the fragment of his time which remained.) There would scarcely be a dissenting voice, to your appointment. But it is too late for that. Monroe will be pressed into the service, really against his will. But, two years hence will come on another election in the place of R[ichard] H[enry] L[ee] who will unquestionably be dropped. If you were to be here a few months before I would forfeit every thing if you were not elected. It will be for 6. years, and is the most honorable and independent station in our government, one where you can peculiarly raise yourself in the public estimation. I cannot then but recommend it to you to have this in your view. I do not exactly see to what your late mission to Amsterdam may lead. Either to nothing, or something infirm, and by which you ought not to suffer yourself to be led on to the loss of an appointment here which will not recur for years, and never under such certainty. Your compeer in the neighboring kingdom is a proof of the necessity of refreshing his acquaintance with his own country, and will do wisely if he does as Bourgoin announced to you.
I know not what to do in the case of Tolozan and Sequeville. Indeed I can do nothing till I see the President. They must not lose their perquisite; it is a part of their livelihood. But I think their delicacy should yeild to the inflexibility of our constitution. Assure them of my friendly recollection of their attentions, and my resolution that some how or other they must accept the usual present. I will write further after having consulted the President, whom I shall not see however till December.—The house at Paris will certainly not be taken by the public for the use of their legation.  You will have seen that by the new arrangement, that article will be at their own charge. Very possibly, and very probably, my successor may take it. Be that as it may, I have nothing to do with it after the expiration of 6. months from the day of the notification. It is well known to M. de Langeac, and to M. Perrier the Notary that the notification I had given of determining the lease was to be void, and the lease to go on as if nothing had happened except as to the single circumstance of an abatement of the rent, which was therefore provided by a kind of marginal note, and no new lease. They may call it prorogation or what they please. No new commencement was meant.—Besides if it had been an absolutely new lease I was not obliged to keep it one day. I had exactly the same kind of lease, with the same condition from Gueraut for the house in Tete-bout. I entered it Oct. 16. 1784. and determined the lease March 10. 1786. by a notification given Sep. 10. 1785. Gueraut was sufficiently litigious, and desirous to continue the lease, but knew he could not. The objection too that it must be given up at no other time but the beginning of a term is contrary to the express letter of the lease. I gave up Gueraud’s house the 10th. of March: and my notification to the Count de Langeac in Oct. 1788. was that his lease should finish Apr. 16. 1789. Both admitted my right to do so, and accepted the notification. If Langeac and his notary Perrier (for I trusted to his notary, because he had a candid appearance) have used words of a contrary import, it is one of those cheats against which the diplomatic indemnities were meant to be a protection. Foreign ministers are not bound to an acquaintance with the laws of the land. They are privileged by their ignorance of them. They are bound by the laws of natural justice only. These are in my favor, be the law of the land and it’s forms what they will. I shall fulfil substantially my real agreement with the Count de Langeac and will certainly disregard the snares of formality in which they meant to take me. Give up the house at all events on the day six months from the notification.—I am really sorry Petit does not come. I am sure he will be disappointed in the expectation of employment from my successor. Besides that it will be some time in the next year before he can go, should he be a married man as all Americans are, his wife will not employ a maitre d’hotel who cannot speak English, if she employs one at all. I still wish him to come. If he will not, I think Madme. de Corny, when she reformed her house, parted with her Maitre d’hotel, and with great reluctance, and that she spoke of him to me in very  high terms. I wish you would enquire about him, and barely sound him to see if he will come on moderate wages, and having his passage paid. But do not engage him till I write from Philadelphia where perhaps I may be able to get one.—Your brother did not come to New York. I know he was well when we last heard from Kentuckey. Remember me to all my friends, but most particularly those of the hotels de la Fayette, de la Rochefoucault, de Tessé, de Corny, the two Abbés, and all others as if named. I have only room left to assure you of the sincere esteem & attachment with which I am my dear sir your affectionate friend & servt.,

Th: Jefferson

